 


114 HR 287 IH: American Job Creation and Strategic Alliances LNG Act
U.S. House of Representatives
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 287 
IN THE HOUSE OF REPRESENTATIVES 
 
January 13, 2015 
Mr. Turner (for himself, Mr. Ryan of Ohio, Mr. Bridenstine, Mr. Kelly of Pennsylvania, Mr. Duncan of South Carolina, Mr. Schock, Mr. Pearce, Mr. Latta, Mr. Stivers, Mrs. Blackburn, Mr. Farenthold, Mr. Franks of Arizona, Mr. Lance, Mr. McClintock, Mr. Conaway, Mr. Sensenbrenner, Mr. Dent, Mr. Bishop of Utah, Mr. McCaul, Mr. Lamborn, Mr. Lucas, Mr. Gibbs, Mr. Chabot, Mr. Marino, Mr. Schweikert, Ms. Jenkins of Kansas, Mr. Zinke, Mr. Westerman, Mr. Palazzo, Mr. Kline, Mr. Barletta, Mr. Tipton, Mr. Johnson of Ohio, Mr. Mullin, Mr. Pittenger, and Mr. Salmon) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To enhance the energy security of United States allies, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the American Job Creation and Strategic Alliances LNG Act. 2.AmendmentsSection 3(c) of the Natural Gas Act (15 U.S.C. 717b(c)) is amended— 
(1)by inserting (1) before For purposes; (2)by striking a nation with which there is in effect a free trade agreement requiring national treatment for trade in natural gas and inserting a World Trade Organization member nation; and 
(3)by adding at the end the following:  (2)For purposes of this subsection, the term World Trade Organization member nation means a country described in section 2(10) of the Uruguay Round Agreements Act (19 U.S.C. 3501(10)).. 
3.Pending applicationsThe amendments made by section 2 shall apply with respect to applications for the authorization to export natural gas under section 3 of the Natural Gas Act (15 U.S.C. 717b) that are pending on, or filed on or after, the date of enactment of this Act.  